1                                                                     Judge Richard A. Jones
2
3
4
5                           UNITED STATES DISTRICT COURT FOR THE
                              WESTERN DISTRICT OF WASHINGTON
6
                                        AT SEATTLE
7
8      UNITED STATES OF AMERICA,                         No. CR18-121-RAJ
9                               Plaintiff,
10                         v.
                                                         FINAL ORDER OF FORFEITURE
11
12     TRAVIS PHILLIPS,
13
                                Defendant.
14
15
16
             THIS MATTER comes before the Court on the United States’ Motion for Entry of
17
     a Final Order of Forfeiture for the following property:
18
             1. 7.01144579 Bitcoin seized from Defendant Travis Phillips’ Electrum
19              Bitcoin Wallet;
20           2. Apple iPhone, IMEI 359303061242348;
21           3. Apple iPhone, IMEI 359230069096097;
22           4. Apple iPhone, IMEI 013967000080882;
23           5. Apple MacBook Pro, Serial No. C02TC3DUHF1P;
24           6. Apple MacBook Air, Serial No. C1MRQBQNH3QF; and
25           7. Seagate Backup Plus, Serial No. NA7E4NM5;
26           8. Five-seven, semi-automatic 5.7mm caliber handgun, bearing Serial No.
                386313464; and
27
28

      Final Order of Forfeiture, CR18-121-RAJ - 1                    UNITED STATES ATTORNEY
                                                                    700 STEWART STREET, SUITE 5220
                                                                      SEATTLE, WASHINGTON 98101
                                                                            (206) 553-7970
 1          9. Winchester repeating 70 Bolt Action, .243 caliber rifle, bearing Serial No.
               G116707.
 2
 3          The Court, having reviewed the record in this matters, FINDS:
 4          In the Plea Agreement filed on May 25, 2018, the Defendant agreed to forfeit his
 5 interest in the above-listed property. Dkt. No. 8;
 6          On October 12, 2018, the Court entered a Preliminary Order of Forfeiture finding
 7 the above-listed property forfeitable pursuant to 21 U.S.C. § 853 and forfeiting the
 8 Defendant’s interest in it. Dkt. No. 16;
 9          Thereafter, the United States published notice of the pending forfeiture as required
10 by 21 U.S.C. § 853(n)(1) and Federal Rule of Criminal Procedure (“Fed. R. Crim. P.”)
11 32.2(b)(6)(C), Dkt. No. 18, and provided direct notice to two potential claimants as
12 required by Fed. R. Crim. P. 32.2(b)(6)(A) (Declaration of AUSA Thomas, ¶ 2, Exs. A
13 and B); and
14          The time for filing third-party petitions has expired, and none were filed.
15          THEREFORE, THE COURT ORDERS:
16          1.      No right, title, or interest in the above-listed property exists in any party
17 other than the United States;
18          2.      The property is fully and finally condemned and forfeited, in its entirety, to
19 the United States; and
20          3.      The United States Department of Justice, the United States Department of
21 Homeland Security, and/or their authorized agents or representatives, are authorized to
22 dispose of the property in accordance with the law.
23          IT IS SO ORDERED.
24          DATED this 6th day of September, 2019.
25
26                                                       A
27                                                       The Honorable Richard A. Jones
28                                                       United States District Judge

     Final Order of Forfeiture, CR18-121-RAJ - 2                           UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
